DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 06/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,614,409 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, single or in combination, teaches the combination: 
“determining, by the operations center, a ranked list of assets in the plurality of customer defined landmark areas, wherein the assets are presently located in one of the plurality of customer defined landmark areas, wherein determining a ranked list of assets in the plurality of customer defined landmark areas comprises determining the ranked list of assets based on a plurality of rules, wherein the plurality of rules includes a rule based on a revenue generated per landmark area for a given time period; and 
selecting, by the operations center, an asset from the ranked list of assets,” 
as recited in claim 1. 


Prior art, U.S. Patent No. 6,587,738 (Belcea) discloses a computer-implemented method for optimizing locomotive assignments on a railroad network.  The locomotives are assigned to power and signaling classes, based on equipment installed within each locomotive.  An objective function is set forth that considers the cost of moving extra power in the network, the penalties incurred for late train departures due to the failure to assign an appropriately-equipped locomotive and the cost of train operation.  Various constraints are set forth that must be taken into consideration when optimizing the objective function. 
U.S. Patent Appl. Pub. No. 2009/0082962 (Kim et al.) discloses a method and apparatus for locating a specific asset using navigation technology or specific signaling capabilities. This system improves a driver's productivity by providing location information or signals to a driver to assist him in locating a specific trailer. An embodiment includes a system for navigating/routing drivers to their assigned trailer, using GPS, and Navigation technology.  Another embodiment includes an audio and/or visual signal from a specific trailer activated by a driver seeking the location of the specific trailer.
   U.S. Patent No. 5,880,958 (Helms et al.) discloses a system and method for assigning hauling vehicles to freight loads within a freight transportation system. The system includes a satellite navigation subsystem for providing vehicle and load position data useable to determine the locations of each hauling vehicle and freight load. The 
However, Helms et al. fails to teach the above patentable features. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402.  The examiner can normally be reached on M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUSEGUN GOYEA/Primary Examiner, Art Unit 3687